831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene STURGEON, Plaintiff-Appellant,v.Margaret HECKLER, Secretary of Health & Human Services,Defendant-Appellee.
No. 86-1890
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

Before ENGEL, MERRITT and RYAN, Circuit Judges.
PER CURIAM.


1
For the reasons set forth in the careful opinion of Senior United States District Judge Wendell A. Miles, filed in the district court July 25, 1986.


2
The judgment of the district court is AFFIRMED.